 



Exhibit 10.24
(CISCO SYSTEMS LOGO) [h34354h3435401.gif]
AMENDMENT 6 TO SYSTEMS INTEGRATOR AGREEMENT
This Amendment 6 (“Amendment 6”) is made by and between Cisco Systems, Inc., a
California corporation having its principal place of business at 170 West Tasman
Drive, San Jose, CA, 95134 (“Cisco”), and Internetwork Experts, Inc., a Texas
corporation having its principal place of business at 15960 Midway Road,
Suite 101, Addison, TX 75001 (“Integrator”), and is entered into as of the date
last written below (the “Amendment 6 Effective Date”).
WHEREAS, Cisco and Integrator have previously entered into a Systems integrator
Agreement dated November 13, 2001, including amendments to that agreement, if
any (the “Agreement”); and
WHEREAS, Integrator is interested in participating in a pilot of a new Cisco
support offering entitled. Partner Voice Support Offering supported under the
Agreement after the Amendment 6 Effective Date; and
NOW WHEREFORE, the parties agree to supplement the Agreement to define the
parties’ obligations with respect to the provision of support for Products under
the Pilot as follows:

1)   Attachment 1 to this Amendment, entitled “Partner Voice Support Offering”
is attached hereto and made a part of Exhibit C of the Agreement by this
Amendment.

All other terms and conditions of the Agreement remain unchanged and in full
force and effect. This Amendment 6 and the Agreement as amended comprise the
complete agreement between the parties hereto regarding this subject matter.
There are no conditions, understandings, agreements, representations, or
warranties, expressed or implied, which are not specified herein. In the event
of a conflict between the Agreement and this Amendment 6, this Amendment 6 will
prevail with regard to the subject matter herein.
IN WITNESS WHEREOF, the parties hereto have caused this Amendment 6 to be duly
executed. Each party warrants and represents that its respective signatories
whose signatures appear below have been and are on the date of signature duly
authorized to execute this Amendment 6.

              Internetwork Experts, Inc. (“Integrator”)   Cisco Systems Inc.
“Cisco”
 
           
By:
  /s/ David J. De Young   By:   /s/ Frank A. Calderoni
 
       
 
            Its authorized representative                 Its authorized
representative
 
           
Printed Name:
David J. De Young   Printed Name:           FRANK A. CALDERONI
 
           
Title: 
  General Manager   Title:              VP, WW SALES FINANCE
 
       
Date of signature:
3/28/05   Date of signature:           4/18/05
 
           

Page 1 of 18

 



--------------------------------------------------------------------------------



 



Amendment No. 6
ATTACHMENT 1 — PARTNER VOICE SUPPORT OFFERING
The parties agree the following changes will affect Product that is part of a
Voice Solution that has been purchased (that is purchase orders accepted by
Cisco) after Amendment 6 Effective Date. For Product purchased prior to the
Amendment 6 Effective Date and for opportunities that do not qualify as a Voice
Solution as defined under this Pilot, Integrator will continue to provide
support in accordance with the terms and conditions set forth in Exhibit C| to
the Agreement.
1.1 Definitions.

  1.1   “Advanced Services” means the services listed in Attachment A, including
but not limited to Focused Technical Support, Network Optimization Support,
Technology Application Support and Total Implementation Services, which are
available for resale to End User only if the End User has Technical Support
Services across the same devices at the End User location.     1.2  
“Application Software” means non-resident/stand alone Software Voice Product
listed on the Price List.     1.3   “Equipment List” means the approved
Cisco—provided list of Product covered under each End User’s Support Agreement,
where applicable.     1.4   “First Call” means the initial call made by the End
User when requesting assistance with Product.     1.5   “First Level Support”
means the ability to provide general Voice Product information (pre-sales and
post-sales), Hardware and Software configuration, installation, and update and
feature set upgrade support; collect relevant technical problem determination
information; resolve most Hardware problems, resolve known problems (through
documentation available on Cisco.com), provide basic internetworking
troubleshooting expertise; provide basic support on the standard Software
protocols and features; capture network traces, provide regular problem
resolution status reports to the End User; and maintain knowledge of the End
User’s network.     1.6   “Hardware* means tangible Voice Product made available
to Integrator.     1.7   “Maintenance Contract Number” means the reference
number assigned by Cisco for each Service purchased from Cisco. The Maintenance
Contract Number is to be used by integrator or End User when opening a case with
Cisco.     1.8   “Other Product” means Product which an End User acquired from
sources other than Integrator.     1.9   “Program Descriptions” means the
description of Services, found on Cisco.com at
http://www.cisco.com/public/scc/CTA FTS NOS Master.pdf. as of the purchase date
of such Services, to be provided by Cisco to End Users on behalf of Integrator,
and the terms and conditions under which Cisco provides those Services.     1.10
  “Second Level Support” means the ability to resolve the majority of complex
configuration problems by troubleshooting and simulation; resolution of most
Hardware, and Software problems; determination of Product specification

Page 2 of 18

 



--------------------------------------------------------------------------------



 



      defects; provision of lab simulation and interoperability and
compatibility testing for new Software and Hardware releases prior to being
deployed into an End User’s production network; definition of an action plan for
troubleshooting/resolution; provision of advanced support on all Software
protocols and features; having the ability to analyze traces, diagnose problems
remotely and provide Cisco with complete steps to reproduce a problem; and lab
testing before deployment of possible fix.

  1.11   “Services” mean the services available for resale (Technical Support
Services and Advanced Services) listed in Attachment 1 attached hereto and
forming part hereof which are available to the Integrator for resale by the
Integrator to End User and as described in the corresponding Program
Description.     1.12   “Software” means the machine-readable object code
Software programs licensed by Cisco, and includes Application Software unless
otherwise indicated.     1.13   “Support Agreement” means the then—current
agreement between Integrator and the End User for the resale of any of the
Services Cisco’s then—current agreement for Services.     1.14   “Technical
Support Services” means the SMARTnet and Software Application Support Services
listed in Attachment A.     1.15   “Third Level Support” means resolving unknown
problems such as problems reported to TAC for the first time in which no
documentation exists for the problem on Cisco.com or any other format; resolving
problems associated with an identified bug that is not yet published on
Cisco.com; fixing or generating workarounds for Hardware and Software bugs and
troubleshooting bugs that were not diagnosed or resolved during First or Second
Level Support.     1.16   “Voice Product” means the Cisco Product in the family
of voice networking products that includes IPCBU products (CM, IP Phones, MCS
for all Applications), ECSBU products (Unity, UM, PA), IPCC Express (in CCBU).
Unity Express and Call Manager Express, Voice Switches (Catalyst 6500 and 6500G)
and Gateways (VG248, VG224, DPA, DPA 7610, DPA 7630, ATA 186, ATA 188, 17xx,
2600XM, 2691,2800,3600,3700, 3800, 7200, H323 series routers).     1.17   “Voice
Solution” means the portion of Integrator’s overall support solution to End User
that contains Product, of which Voice Product represents at least thirty percent
(30%) of the total value based on Price List of the Product purchased at point
of sale.

2.0  Scope.

  2.1   Partner Voice Support Offering. The support hereunder is intended for
Integrators who provide a Voice Solution offering to End User. Under this pilot,
Integrator will assist Cisco in defining the general core program requirements
and validate program processes for combined services offering between Cisco and
Integrator’s with respect to Voice Product support.. With respect to
Integrator’s support solution, Integrator will focus on incorporating a minimum
of Cisco’s SMARTnet service (i.e., Next Business Day) offering as part of Voice
Solution to be delivered. In its performance of Services under this Pilot, Cisco
acts at all times as Integrator’s subcontractor, retained by Integrator to
provide Services specified in Program Descriptions. Since Voice Product End
Users have a specific minimum set of support needs, Integrator’s goal during the
Pilot is to

Page 3 of 18

 



--------------------------------------------------------------------------------



 



      achieve one hundred percent (100%) attach rate of Service to the Voice
Product sales.

  2.2   Integrator’s participation in this Pilot under this Attachment 1 shall
in no way be construed to create any obligation on the part of Cisco to:
(a) offer a Pilot program in any form beyond the Term; (b) extend the period of
the Pilot beyond the Term; or (c) create and/or offer a generally available
Partner Voice Support Offering during or following the Pilot. Additionally,
Integrator understands and acknowledges that any generally available Partner
Voice Support Offering may have program terms that are materially different than
the terms of the Pilot.     2.4   Integrator is excluded from reselling Partner
Voice Support Offering to city, local, state and Federal government End Users
during the Term of this Pilot. Resale to these End Users is considered outside
the scope of this Pilot and standard CBR Attach Rate discounting under Exhibit C
will apply.

3.0   CISCO RIGHTS AND OBLIGATIONS. In consideration of the Services ordered
under this Attachment and Service fees paid by Integrator, Cisco will use
commercially reasonable efforts to provide Services either to the Integrator,
or, directly to Integrator’s End User and on behalf of the Integrator in
accordance with the following.

  3.1   Service Availability. Cisco will make Services as described in the
corresponding Program Description available to the Integrator for resale to End
User     3.2   Commencement of Services. Cisco shall only commence providing
Services, to or for the Integrator, under the following conditions:

  3.2.1   receipt of valid purchase order for Services from Integrator together
with the payment to Cisco of the applicable Service Fees as set out in Section
5, Price and Payment Terms of this Attachment 1. Such purchase order shall
include the End User’s point of sale (POS) information (eg. End User’s address,
etc); and,     3.2.2   submission by Integrator of necessary transaction details
including but not limited to service ordered as identified by Product Code in
Attachment A and relevant End User information; and,     3.2.3   receipt from
the Integrator of a preliminary Equipment List setting out all of the Products
of the relevant End User covered by the applicable Support Agreement; and,    
3.2.4   after receipt of the above documentation, Cisco will:

  3.2.4.1   validate / confirm the End User’s Product model(s) and serial
numbers; and,     3.2.4.2   provide a confirmed or validated copy of the
Equipment List (including charges) and Maintenance Contract Number either to End
User and / or Integrator, as applicable;     at which point Services shall
commence.

  3.3   Services to be provided. Except as otherwise described sub-Section 3.4,
Cisco shall provide, to or for the applicable End User(s), the Services, as
described in the applicable Program Description, on behalf of Integrator for
each Service

Page 4 of 18

 



--------------------------------------------------------------------------------



 



purchased by Integrator hereunder. Integrator hereby confirms having received a
copy of each of the current Program Descriptions from Cisco. Such Services shall
be provided by Cisco for a term which shall end upon the later of: twelve
(12) months from the date of receipt by Cisco of all the documentation set out
in sub-Section 3.2 above; or, the applicable end date for each item or Product
set out In any Equipment List which has been submitted to and validated /
confirmed by Cisco pursuant to sub-Section 3.2 above. In the event that this
Agreement terminates at any time for any reason, then, with respect to any
Services for which Cisco has already received all of the documentation and the
payment as contemplated in sub-Section 3.2, all such Services shall thereafter
continue to be provided until the expiration of the term for the provision of
such Services as set out above in this sub-Section 3.3.

  3.4   Third Level Support. Cisco will provide 24-hour 7-day a week access to
Cisco’s TAC for Third Level Support on Product supported in Technical Support
Services resold by Integrator as part of a Voice Solution.     3.5   Program
Review. Cisco will assign Pilot program team that will include personnel
responsible for managing the Cisco-Integrator relationship, driving the Pilot,
managing service delivery and issue resolution. Cisco will conduct monthly
meetings with Integrator for the purpose of discussing Pilot progress and any
operational issues. Additionally, Cisco will monitor Integrator’s Pilot
performance against performance metrics such as: (1) percentage of End User
Voice Product trouble calls escalated by Integrator to Cisco prior to
Integrator’s performance of First Level Support and Second Level Support;
(2) percentage of trouble calls opened directly by End User; (3) percentage of
Voice Product RMAs opened; and (4) mutually agreeable margin information on End
User opportunities. Cisco will share all integrator-specific metric data with
the Integrator during the pilot period.

4.0 INTEGRATOR RIGHTS AND OBLIGATIONS.

  4.1   Resale of Services. Integrator is authorized, on a non-exclusive basis,
to resell Services to End Users pursuant to the provisions of this Amendment.

  4.1.1   Representation of Cisco Brand: During the Pilot Term, Integrator
agrees to identify to End User(s), during pre-sales and post-sales, any elements
of Cisco’s Technical Support Services program offerings which are contained
within Integrator’s branded service offering described to End User(s).
Integrator agrees to include in each of its End User contracts a copy of the
corresponding Program Description for each Service resold by Integrator to each
End User or text similar to that described in Attachment B that discloses that
Integrator has contracted with Cisco and is utilizing Cisco technical resources
in delivering ongoing support for the Voice Solution of the Integrator’s overall
IPC services solution. Furthermore, Integrator shall ensure that End Users to
whom Integrator resells Services under this Amendment understand their
responsibilities described in each Program Description and comply with these
responsibilities. Additionally, Integrator agrees to submit to Cisco any
marketing or sales collateral developed specifically under this Pilot for review
and approval.     4.1.2   Integrator shall execute a Support Agreement with End
User, which shall contain, at a minimum, the terms set forth in Attachment C
(End User Minimum Terms and Conditions for Support Agreement).

Page 5 of 18

 



--------------------------------------------------------------------------------



 



  4.2   Sales Forecast and Program Review. Integrator agrees to provide Cisco
with its forecasted sales pipeline for Partner Voice Support Offering
opportunities within thirty (30) days from Amendment 6 Effective Date. Also,
Integrator agrees to identify a representative (“Pilot Program Manager”) to
interact with the Cisco assigned Program Manager and attend the monthly and
weekly scheduled meetings and conference calls to review the Pilot.     4.3  
Technical Support.

  4.3.1   Integrator will provide an 8-hour, 5-day per week (8x5) help desk to
take End User calls. Integrator will act as the single point of contact for End
User, take the First Call from the End User, and perform initial problem
determination with respect to Voice Solution. For Product in Voice Solution,
Integrator will provide First Level Support and Second Level Support, and then
open TAC case with Cisco if Level Three Support is required, using a Maintenance
Contract Number. For problems related to Product other than Voice Product,
Integrator will open TAC case with Cisco and act as interface between TAC and
the Enid User. If the End User calls Integrator on device not supported under
this Pilot Integrator will either provide a hot hand-off or designated End User
contact to Cisco TAC when opening TAC case. End User may at any time escalate
directly to Cisco for support without having Integrator open the case with Cisco
TAC or manage the escalation process/dialogue.     4.3.2   When End User
requests escalation to Cisco, Integrator shall continue to work with both End
User and Cisco until resolution of the case. Integrator shall be the primary
point of contact with End User and any communication will flow from Cisco to
Integrator to End User.     4.3.3   All calls opened by Integrator on behalf of
the End User shall be handled and escalated in accordance with the Cisco’s
Problem Prioritization and Escalation Guideline contained in Appendix A to this
Attachment.     4.3.4   Onsite Services. Integrator will offer onsite support
services, with a minimum of four hour response, to its End User.     4.3.5  
Remote Alarm Monitoring. Integrator will offer remote alarm monitoring services
on Voice Product to End Users.     4.3.6   Cisco will not address any
applications-based or other non-Cisco problems

  4.4   Performance Measurement Definition. Integrator will assist Cisco in
definition and validation of Partner Voice Support Offering business model
eligibility criteria and participate in testing of business model operational
metric(s).     4.5   Minimum Voice Product Content. Each Purchase Order
submitted by Integrator must contain a minimum of thirty percent (30%) Voice
Product to be eligible to participate under this Pilot. Cisco may perform
monthly audits on integrator’s Voice Solution opportunities to assess
eligibility.     4.6   Equipment List.

  4.6.1   Integrator shall ensure that Product for which Services are being
provided under an End User’s Support Agreement are listed in the Equipment
List(s).

Page 6 of 18

 



--------------------------------------------------------------------------------



 



  4.6.2   Integrator must provide thirty (30) days notice of requested
addition(s) to the Equipment List. In addition, thirty (30) days notice is
required for Product relocations and service level/Product configuration
changes, where applicable. For any Product on the Equipment List which End User
has moved to a new location, Integrator will notify Cisco in writing (i.e. via
facsimile, electronic mail or using Cisco.com).     4.6.3   The Equipment List
may be revised for new Product, service level upgrades and Product configuration
changes through submission of Integrator’s Purchase Order requesting such
revisions and Cisco’s acceptance thereof (based on availability). For changes,
Cisco will charge the pro-rated difference from the date upon which the change
is requested to the end of the impacted Equipment List’s term.

  4.7   Renewal of Support Agreements. Prior to expiration of an Equipment List,
Cisco will send support renewal reminder notices to both Integrator and its End
User. Upon receipt of Cisco’s notice of renewal of the Equipment List for the
End User, Integrator will (i) initiate the renewal process with its End User and
forward to Cisco the completed renewal with purchase order or (ii) notify Cisco
of Integrator’s intent to cancel support on the Equipment List. If a renewal is
not completed or notice of cancellation is not received by Cisco thirty
(30) days prior to the expiration date of the Equipment List, Integrator
authorizes Cisco to contact the End User for the express purpose of determining
status of Equipment List renewals with the understanding that Cisco reserves the
right to renew the Equipment List directly with the End User upon expiration
date of the Equipment List.     4.8   Warranty Service.

  4.8.1   Integrator shall provide to its End Users, at no charge, all warranty
service for a minimum of the warranty period set forth in the published Product
warranty provided with the original Product. Warranty shall commence upon
shipment to the End User. Warranty service consists of the following Software
and Hardware replacement services:

  4.8.1.1   Integrator will distribute Bug Fixes to the End User during the
warranty period.     4.8.1.2   Integrator will meet the replacement obligations
as set forth in the then-current published Product warranty applicable to the
particular Product sold to the End User.

  4.8.2   Returns Coordination. For Product returned to Cisco for replacement
under warranty, Integrator will comply with the following:

  4.8.2.1   Coordinate the return of all failed parts, freight and insurance
prepaid, to the Cisco designated location. For Product that has been advance
replaced pursuant to the Product warranty terms, Integrator shall return
failed/defective Product within ten (10) days of receipt of the replacement
Product; otherwise, Product will be invoiced to Integrator at the then current
list price.     4.8.2.2   Comply with the following RMA procedure:

Page 7 of 18

 



--------------------------------------------------------------------------------



 



  4.8.2.2.1   Ensure all Products are properly packaged prior to being shipped,
and will include a written description of the failure and specification of any
changes or alterations made to the Product. Product returned to Cisco will
conform in quantity and serial number to the RMA request.     4.8.2.2.2   Tag
each Product returned with the RMA transaction number and a brief description of
the problem.

  4.9   Unsupported End User List. If Integrator elects not to support Product
under this Attachment, Integrator shall refer End User information, including
but not limited to End User name, address and phone number to Cisco at the time
of Product purchase or renewal of support. If Product becomes unsupported due to
End User decision at some point subsequent to initial deployment, Integrator
shall refer End User information to Cisco within 90 days of equipment becoming
unsupported.     4.10   Case Data. Integrator agrees to provide to Cisco monthly
case data for all cases opened on Integrator’s ticketing system for End User
during the Pilot. The data to be reported will include:         Customer, Case
Ticket Number, Case Open Date, Case Close Date, Trouble Reported, Product, Name
of Requestor, Cleared Remotely (Y/N), Truck Rolled (Y/N), Cisco TAC Involved,
Cisco Case Number, Contract Used

5.0 PRICE AND PAYMENT TERMS.

  5.1   Discounts. The price of Technical Support Services to Integrator for
support on Voice Solution is calculated by applying Cisco’s then-current service
list price less the applicable discount of thirty-five percent (35%). In the
event a Purchase Order received by Cisco from Integrator contains less than 30%
Voice Product, standard Attach Rate discounting under Exhibit C will apply and
Integrator shall make an additional payment to Cisco in an amount equal to the
difference between the actual payment received and the amount that would have
been paid had standard Attach Rate discounting applied. For example, an
Integrator with a twenty-five percent (25%) discount under CBR would owe Cisco
an additional ten percent (10%) of Cisco’s then-current service list price for
the Technical Support Services included in the Purchase Order value on any order
that did not contain 30% Voice Product.     5.2   The discounts listed above do
not apply when Integrator resells Technical Support Services for Other Product.
Integrator discount for Other Product shall be fifteen percent (15%) off of
local Price List.     5.3   The discounts listed above do not apply when
Integrator resells Advanced Services. Integrator Discount for Advanced Services
shall be ten (10%) percent.     5.4   All Services are invoiced annually in
advance and payable thirty (30) days from the invoice date in U.S. Dollars
unless otherwise agreed to in writing.     5.5   All prices in the Equipment
List are exclusive of any taxes and duties which, if applicable, shall be paid
by Integrator. Applicable taxes are billed as a separate item. In addition, the
following items will be billed to Integrator: time and material fees and Product
list price of replaced Product not returned pursuant to the terms of End User’s
Support Agreement.

Page 8 of 18

 



--------------------------------------------------------------------------------



 



  5.6   Cisco shall have the right to seek payment for Services directly from
the End User in the event Integrator does not remit payment to Cisco pursuant to
the payment terms or refuse to provide Services to End User, provided that
before seeking payment for Services directly from End User or refusing to
provide Services to End User, Cisco provides not less than ten (10) days prior
written notice to Integrator.     5.7   Integrator is free to determine its
resale prices unilaterally. Integrator understands that neither Cisco, nor any
employee or representative of Cisco, may give any special treatment (favorable
or unfavorable) to Integrator as a result of Integrator’s selection of resale
prices. No employee or representative of Cisco or anyone else has any authority
to specify what Integrator’s resale prices for the Services must be, or to
inhibit in any way, Integrator’s pricing discretion with respect to the
Services.

6.0 GENERAL.

  6.1   Entitlement. Integrator acknowledges that an End User is entitled to
receive support services only on Product for which Integrator has paid the
applicable license and support fees to Cisco. Integrator agrees to assist Cisco
with enforcement of End User entitlement as necessary.     6.2   Independent
Contractors. The relationship of Cisco and Integrator is that of independent
contractors, and nothing contained in this Attachment shall be construed to
(i) give either party the power to direct and control the day-to-day activities
of the other, (ii) constitute the parties as partners, joint venturers,
fiduciaries, co-owners or otherwise as participants in a joint or common
undertaking, or (iii) allow Integrator to create or assume any obligation on
behalf of Cisco for any purpose whatsoever. All financial obligations associated
with Integrator’s business are the sole responsibility of Integrator. All sales
and other agreements between Integrator and its End Users are Integrator’s
exclusive responsibility and shall have no effect on Integrator’s obligations
under the Attachment. Integrator shall not make any representations or
warranties of any kind on behalf of Cisco, or with respect to the content or
nature of Services to be provided by Cisco     6.3   Integrator hereby
indemnifies and holds Cisco harmless from any claim, loss, damage or expense,
including reasonable court costs and attorney’s fees (“Damages”), resulting from
any claim made by End User against Cisco hereunder under claim of a third party
beneficiary or otherwise or which arise out of the representations, acts or
failure to act of Integrator. This shall not limit Cisco’s obligations, subject
to the terms and conditions of this Attachment, to provide the Services
described herein     6.4   Except for those provisions required to be included
pursuant to Section 4, Integrator is free to determine the contents of its
Support Agreement provided that Cisco is under no obligation to Integrator nor
End User to provide any services other than those specified in this Attachment.
Integrator shall indemnify Cisco for any additional commitments or
representations whether written or oral, made on Cisco’s behalf.     6.5   URL.
Integrator hereby confirms that it has the ability to access, has accessed and
has read, the information made available by Cisco at all of the world wide web
sites/URLs/addresses/pages referred to anywhere throughout this Attachment.
Integrator acknowledges that Cisco may modify any URL address

Page 9 of 18



--------------------------------------------------------------------------------



 



or terminate the availability of any information at any address without notice
to Integrator.

7.0   Term and Termination

  7.1   Cisco may terminate this Amendment 6, with or without cause, at any time
upon at least thirty (30) days’ prior written notice to Integrator.     7.2  
This Amendment 6 shall commence on Amendment 6___Effective Date and continue for
a period of six (6) months (‘Term”) unless otherwise extended in writing by
mutual agreement of the parties. This Amendment 6 may also be terminated as
provided for in the Agreement. Upon termination, neither party shall have any
further obligations to the other party under this Attachment 1 and/or Equipment
List other than as detailed in sub-Section 7.3 below. For continuation of
support services upon conclusion of the Term, the parties shall execute a new
agreement or an amendment to this Attachment 1 as required by Cisco that may
incorporate any additional program requirements, including any findings which
result from this Pilot. Nothing in this Attachment 1 or the Agreement shall
oblige either party to enter into any new Agreement or further amendment to this
Amendment 6.     7.3   In the event Cisco’s support obligations to Integrator in
respect of an Equipment List agreed upon by the parties and for which payment
has been received by Cisco prior to the expiration of the term set forth in
sub-Section 7.2 above extend beyond the Term set forth in sub-Section 7.2 of
this Attachment 1, and provided that Integrator complies with the terms of the
Agreement and its obligations in this Attachment 1, Cisco will provide support
to Integrator for the term of such Equipment List provided that the maximum
period of support shall not exceed one (1) year from the date of such Equipment
List.

8.0   WARRANTY.

    NOTHING IN THIS AMENDMENT SHALL AFFECT THE WARRANTIES PROVIDED WITH ANY
HARDWARE PURCHASED OR SOFTWARE LICENSED BY INTEGRATOR AND/OR END USER. ANY AND
ALL SERVICES PROVIDED HEREUNDER SHALL BE PERFORMED IN A WORKMANLIKE MANNER.
EXCEPT AS SPECIFIED IN THIS SECTION, ALL EXPRESS OR IMPLIED CONDITIONS,
REPRESENTATIONS, AND WARRANTIES INCLUDING, WITHOUT LIMITATION, ANY IMPLIED
WARRANTIES OR CONDITIONS OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE
(EVEN IF THE PURPOSE IS KNOWN TO CISCO), SATISFACTORY QUALITY, AGAINST
INFRINGEMENT OR ARISING FROM A COURSE OF DEALING, USAGE, OR TRADE PRACTICE, ARE
HEREBY EXCLUDED TO THE GREATEST EXTENT ALLOWED BY APPLICABLE LAW. INTEGRATOR
MUST NOTIFY CISCO PROMPTLY OF ANY CLAIMED BREACH OF ANY WARRANTIES. INTEGRATOR’S
SOLE AND EXCLUSIVE REMEDY FOR BREACH OF WARRANTY SHALL BE, AT CISCO’S OPTION,
RE-PERFORMANCE OF THE SERVICES; OR TERMINATION OF THE APPLICABLE SERVICE ON THE
EQUIPMENT LIST AND RETURN OF THE UNUSED PORTION OF THE FEES PAID TO CISCO BY
INTEGRATOR FOR SUCH NON-CONFORMING SERVICES. THIS DISCLAIMER AND EXCLUSION SHALL
APPLY EVEN IF THE EXPRESS WARRANTY AND LIMITED REMEDY SET FORTH ABOVE FAILS OF
ITS ESSENTIAL PURPOSE. THE WARRANTY PROVIDED IS SUBJECT TO THE LIMITATION OF
LIABILITY SET FORTH IN THE AMENDMENT. INTEGRATOR SHALL NOT MAKE ANY WARRANTY
COMMITMENT, WHETHER WRITTEN OR ORAL, ON CISCO’S BEHALF.

Page 10 of 18



--------------------------------------------------------------------------------



 



9.0   LIMITATION OF LIABILITY.       NOTWITHSTANDING ANYTHING ELSE HEREIN, ALL
LIABILITY OF CISCO, ITS SUPPLIERS AND ITS SUBCONTRACTORS UNDER THIS AMENDMENT
SHALL BE LIMITED TO THE AMOUNTS PAID TO CISCO UNDER THE PROGRAM DESCRIPTION
GIVING RISE TO SUCH LIABILITY FOR THE SERVICES THAT WERE PROVIDED DURING THE SIX
(6) MONTHS PRECEDING THE EVENT OR CIRCUMSTANCES GIVING RISE TO SUCH LIABILITY.  
10.0   CONSEQUENTIAL DAMAGES WAIVER.       IN NO EVENT SHALL CISCO, ITS
SUPPLIERS OR ITS SUBCONTRACTORS BE LIABLE FOR (A) ANY INDIRECT, INCIDENTAL,
SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES, LOST PROFITS OR LOST DATA, OR ANY
OTHER INDIRECT DAMAGES, WHETHER ARISING IN CONTRACT, TORT (INCLUDING NEGLIGENCE)
OR OTHERWISE OR (B) ANY COSTS OR EXPENSES FOR THE PROCUREMENT OF SUBSTITUTE
EQUIPMENT OR SERVICES, EVEN IF CISCO OR ITS SUPPLIERS HAVE BEEN INFORMED OF THE
POSSIBILITY THEREOF.

Page 11 of 18



--------------------------------------------------------------------------------



 



ATTACHMENT A to ATTACHMENT 1
SERVICES AVAILABILITY

                Services   Product Code   Availability Technical Support
Services        
 
       
SMARTnet 8x5xNBD
  8x5xNBD (PST)   Available in U.S.
SMARTnet 8x5x4
  8x5x4 (PSE)   Available in U.S.
SMARTnet 24x7x4
  24x7x4 (PSP)   Available in U.S.
 
       
Software Application Services (“SAS”)
  SAS (PSS)   Available in U.S.
 
       
Software Application Services with Updates (“SASU”)
  SAU (PSU)   Available in U.S.
 
       
Advanced Services
       
 
       
Focused Technical Support (FTS) — configuration as selected and detailed on
Purchase Order
  Provided at time of order   Availability of Advanced Services must be
confirmed with Cisco Sales Representative
 
       
Network Optimization Support (NOS) — configuration as selected and detailed on
Purchase Order
  Provided at time of order   Availability of Advanced Services must be
confirmed with Cisco Sales Representative
 
       
Technology Application Support (TAS) — configuration as selected and detailed on
Purchase Order
  Provided at time of order   Availability of Advanced Services must be
confirmed with Cisco Sales Representative
 
       
Total Implementation Services (TIS)
  Provided at time of order   Availability of Advanced Services must be
confirmed with Cisco Sales Representative
 
       
Network Deployment Mentoring (NDM)
  Provided at time of order    

A current list of Services is provided above. List may be updated from time to
time. Current information is available upon request

Page 12 of 18



--------------------------------------------------------------------------------



 



ATTACHMENT B to ATTACHMENT 1
Integrator/Cisco Support Plan for Cisco IP Communications
Integrator Support Plan
The plan provides:

  •   Various levels of On-site hardware replacement on covered components,
integrated with Cisco SMARTnet     •   Remote Diagnostics     •   24x7 Technical
Support, integrated with Cisco SMARTnet     •   Parts and Labor     •   Software
patches with Cisco Software Application Support     •   Access to software
updates with Cisco Software Application Support

As part of Integrator’s solution, Cisco will provide its SMARTnet service
consisting of technical assistance center (TAC), Cisco.com access, hardware
support and software support further described at
http://www.cisco.com/public/scc/CTA FTS NOS Master.pdf. Integrator will
undertake certain responsibilities related to Voice products and applications as
part of pre-defined escalation procedures and business process established
between Integrator and Cisco.

Page 13 of 18



--------------------------------------------------------------------------------



 



ATTACHMENT C to ATTACHMENT 1
MINIMUM TERMS AND CONDITIONS FOR SUPPORT AGREEMENT
Each Support Agreement is to provide, as a minimum, as follows:

(1)   End User agrees to comply with Cisco’s Export Restrictions.   (2)   End
User agrees to comply with Cisco’s standard Software License Agreement for all
Cisco software provided with any Service.   (3)   End User agrees to comply with
terms and conditions provided in the Program Description.   (4)   End User will
keep all Cisco Confidential Information confidential.   (5)   Sufficient
provisions such that Cisco shall be entitled to act as a third party beneficiary
with respect to the enforcement of the terms and conditions herein.   (6)  
Cisco or its suppliers’ liabilities shall be limited to the amounts actually
paid by End User to Integrator for the Service giving rise to the liability
during the six (6) months preceding the event or circumstances giving rise to
such liability. Liability under each Service shall be cumulative and not per
incident.   (7)   In no event shall Cisco or its suppliers shall be liable for
(A) any indirect, incidental, special, punitive or consequential damages, lost
profits or lost data, whether arising in contract, tort (including negligence)
or otherwise or (B) any costs or expenses for the procurement of substitute
equipment or services in each case, even if End Users, Integrator, Cisco, or its
suppliers have been informed of the possibility thereof,   (8)   Cisco makes no
warranty to End User of any kind with respect to the Service(s), express or
implied, including, without limitation, any implied warranties of
merchantability, fitness for a particular purpose and non-infringement of third
party rights. Any and all Services provided hereunder shall be performed in a
workmanlike manner.   (9)   Integrator shall attach the applicable Program
Description or materially similar text to each Support Agreement between
Integrator and End User.

Page 14 of 18



--------------------------------------------------------------------------------



 



APPENDIX “A” TO ATTACHMENT 1
CISCO PROBLEM PRIORITIZATION AND ESCALATION GUIDELINE
To ensure that all problems are reported in a standard format, Cisco has
established the following problem severity definitions.    These definitions
will assist Cisco in allocating the appropriate resources to resolve problems.
Integrator must assign a severity to all problems submitted to Cisco.
PROBLEM SEVERITY DEFINITIONS:

     
Severity 1:
  An existing network is down or there is a critical impact to the End User’s
business operation. Cisco, Integrator and End User will commit full-time
resources to resolve the situation.  
Severity 2:
  Operation of an existing network is severely degraded, or significant aspects
of the End User’s business operation are being negatively impacted by
unacceptable network performance. Cisco, Integrator and End User will commit
full-time resources during Standard Business Hours to resolve the situation.  
Severity 3:
  Operational performance of the network is impaired while most business
operations remain functional. Cisco, Integrator and End User are willing to
commit resources during Standard Business Hours to restore service to
satisfactory levels.  
Severity 4:
  Information or assistance is required on Cisco product capabilities,
installation, or configuration. There is clearly little or no impact to the End
User’s business operation. Cisco, Integrator and End User are willing to provide
resources during Standard Business Hours to provide information or assistance as
requested.

Cisco encourages Integrator to reference this guide when Integrator-initiated
escalation is required. If Integrator does not feel that adequate forward
progress or the quality of Cisco service is satisfactory, Cisco encourages
Integrator to escalate the problem ownership to the appropriate level of Cisco
management by asking for the TAC Duty Manager.
CISCO ESCALATION GUIDELINE:

                  Elapsed                 Time   Severity 1   Severity 2  
Severity 3   Severity 4
1-Hour
  Customer Engineering Manager            
 
               
4-Hour
  Technical Support Director   Customer Engineering Manager        
 
               
24-Hour
  Vice President Customer Advocacy   Technical Support Director        
 
               
48-Hour
  President (CEO)   Vice President Customer Advocacy        
 
               
72-Hour
          Customer Engineering Manager    
 
               
96-Hour
      President (CEO)   Technical Support Director   Customer Engineering
Manager

Note: Severity 1 problem escalation times are measured in calendar hours 24
hours per day, 7 days per week. Severity 2, 3 and 4 escalation times correspond
with Standard Business Hours.
The Cisco representative to which the problem is escalated will take ownership
of the problem and provide the Integrator with updates. Cisco recommends that
Integrator-initiated escalation begins at the Customer Engineering Manager level
and proceed upward using the escalation guideline shown above for reference.
This will allow those most closely associated with the support resources to
correct any service problems quickly.

Page 15 of 18



--------------------------------------------------------------------------------



 



ACCESSING TAC:

     
North America, South America:
  +1-800-553-2447 (within the United States)
 
  +1-408-526-7209
Europe, Middle East, Africa:
  + 32-2-704-5555
Asia Pacific:
  +1-800-805-227 (within Australia)
 
  + 61-2-8448-7107

Page 16 of 18



--------------------------------------------------------------------------------



 



APPENDIX “B” TO ATTACHMENT 1
CISCO .com ONLINE PARTNER INITIATED CUSTOMER ACCESS (PICA)
Integrator Responsibility.
Integrator shall nominate at least one employee to enable End User Cisco.com
access using Cisco.com administration tools.
Integrator shall forward the following information to Cisco (via electronic mail
to “cco-team@cisco.com”), as soon as possible, for the nominated person(s):

  1.   Current Service Contract number with Cisco     2.   Cisco.com User ID(s)
    3.   Internet email address(es)

The Integrator’s nominated employee(s) will be responsible for:

  1.   Providing Cisco.com access to End Users.     2.   Assisting Cisco in
verifying Cisco.com users previously registered (including but not limited to
providing Cisco with reports detailing End Users registered and eligible for
access and use of Cisco.com), whereby Integrator submitted End User Cisco.com
Access Requests on behalf of their End Users. Assist in moving End Users from
the older process to the PICA process.     3.   Integrator is responsible for
disabling End User’s PICA access when the End User is no longer eligible.     4.
  Integrator shall be responsible for ensuring that End Users only download
software for use with Products for which applicable license and support fees
have been paid, and shall pay to Cisco applicable license and support fees for
any Products for which support is received through use of the procedures
described in this Appendix B, regardless of whether or not such Product was
originally sold or licensed by the Integrator to the End User.

Integrator Employee Registrations
Employees within the Integrator organization must continue to use the existing
system of registering (i.e. with their Service Agreement number). To ensure
correct access, Integrator employees should never use a special PICA account
number for registering online.
End User Eligibility for Cisco.com Access
End User eligibility for Cisco.com access commences when the End User has
purchased a Cisco Product, or service for Cisco Product(s) from the Integrator,
and has a support agreement with that Integrator for such Product.
PICA Process Overview

  1.   Cisco will assign a unique PICA Registration Number prefix to the
nominated person(s) if one does not already exist.     2.   This prefix is the
basis of the new PICA Registration Number numbering scheme for End Users (i.e.
FJLxxxx). Each End User Company will have a different number following the
prefix (i.e. FJL4001, FJL4004, FJL 4035 etc.)     3.   If the Integrator wishes
to entitle End User access to Cisco.com, the nominated person logs onto
Cisco.com and uses the PICA Administration Tool to entitle End Users.     4.  
When this option is selected the fields listed below will appear. These fields
enable them to determine the defaults for their customer’s Registration Numbers,
and select the services and support the customer will be able to access via
Cisco.com.

  • Company Name     • Company Address     • Company City     • Company Postal
Code     • Country End User is Located In

Page 17 of 18



--------------------------------------------------------------------------------



 



  • Select the PICA Support Options & PICA Commerce Options     • Select the
Price List that you would like the End User Company to have access to, if
necessary.

  5.   When correctly entered, selected, and executed, Cisco.com will generate a
PICA Registration Number and Verification Key just for that End User Company,
and display it on screen. For example FJL4012     6.   After it is generated
online, the PICA Registration Number may only be used within that End User
Company. Only one number per End User Company Is normally permitted.     7.  
Any number of End User employees may register on Cisco.com with that PICA
Registration Number for example, FJL4012. A unique User ID will be generated for
each user that registers.     8.   For security reasons, generic or group PICA
Registration Numbers are not permitted under any circumstances.     9.   For
each registration performed, an email will automatically be sent to the PICA
Administrator with the newly registered user’s registration details.     10.  
Disabling End User Cisco.com access is also be an online option.

Confidentiality. Integrator acknowledges thai, in the course of performing its
duties, Integrator or the End Users to whom Integrator authorizes Cisco.com
access may obtain information relating to the Products and to Cisco which is of
a confidential and proprietary nature (“Proprietary Information”). Such
Proprietary Information may include, but is not limited to, trade secrets, know
how, invention techniques, processes, programs, schematics, Software source
documents, data, financial information, and sales and marketing plans.
Integrator shall at all times keep in trust and confidence all such Proprietary
Information, and shall not use such Proprietary Information other than in the
course of its duties under the Agreement, nor shall Integrator disclose any such
Proprietary information without Cisco’s written consent. Integrator further
agrees to immediately return to Cisco all Proprietary Information (including
copies thereof) in Integrator’s possession, custody, or control upon termination
of this Agreement at any time and for any reason. Integrator will indemnify
Cisco for unauthorized disclosures of Proprietary Information by Integrator or
its End User.

Page 18 of 18